NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  12-MAY-2021
                                                  08:28 AM
                                                  Dkt. 52 SO


                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
                  MICHAEL MOREAU, Defendant-Appellant


          APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                      (CASE NO. 3FFC-XX-XXXXXXX)


                        SUMMARY DISPOSITION ORDER
         (By:   Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

            Defendant-Appellant Michael Moreau (Moreau), appeals
from the Judgment filed on February 26, 2020, by the Family Court
of the Third Circuit (family court).1 On March 6, 2019, Moreau
was charged with misdemeanor Abuse of Family or Household Member
in violation of Hawai#i Revised Statutes (HRS)§ 709-906(1).2 On


     1
         The Honorable Margaret K. Masunaga presided.
     2
         HRS § 709-906(1) (2014) provided:

                  §709-906 Abuse of family or household members;
            penalty. (1) It shall be unlawful for any person, singly or
            in concert, to physically abuse a family or household member
            or to refuse compliance with the lawful order of a police
            officer under subsection (4). The police, in investigating
            any complaint of abuse of a family or household member, upon
            request, may transport the abused person to a hospital or
            safe shelter.
                  For the purposes of this section, "family or household
            member" means spouses or reciprocal beneficiaries, former
            spouses or reciprocal beneficiaries, persons in a dating
            relationship as defined under section 586-1, persons who
            have a child in common, parents, children, persons related
            by consanguinity, and persons jointly residing or formerly
            residing in the same dwelling unit.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


May 8, 2019, Moreau appeared in court and waived his right to a
jury trial. After a bench trial, the family court found Moreau
guilty as charged.
          On appeal, Moreau asserts the family court's verdict
should be reversed because the evidence is insufficient to
support his conviction.
          Upon careful review of the record and applicable legal
authority, and giving due consideration to the issues raised and
arguments advanced by the parties, we resolve Moreau's assertion
of error and affirm.
          It is well established that:
          [E]vidence adduced in the trial court must be
          considered in the strongest light for the prosecution
          when the appellate court passes on the legal
          sufficiency of such evidence to support a conviction;
          the same standard applies whether the case was before
          a judge or a jury. The test on appeal is not whether
          guilt is established beyond a reasonable doubt, but
          whether there was substantial evidence to support the
          conclusion of the trier of fact. Indeed, even if it
          could be said in a bench trial that the conviction is
          against the weight of the evidence, as long as there
          is substantial evidence to support the requisite
          findings for conviction, the trial court will be
          affirmed.

                "Substantial evidence" as to every material
                element of the offense charged is credible
                evidence which is of sufficient quality and
                probative value to enable a person of reasonable
                caution to support a conclusion. And as trier
                of fact, the trial judge is free to make all
                reasonable and rational inferences under the
                facts in evidence, including circumstantial
                evidence.

State v. Matavale, 115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31
(2007) (citation and brackets omitted). Furthermore, "[i]t is
well-settled that an appellate court will not pass upon issues
dependent upon the credibility of witnesses and the weight of the
evidence; this is the province of the trier of fact." Onaka v.
Onaka, 112 Hawai#i 374, 384, 146 P.3d 89, 99 (2006) (citing State
v. Martinez, 101 Hawai#i 332, 340, 68 P.3d 606, 614 (2003)
(alteration in original) (citations and internal quotation marks
omitted)).
           Moreau argues that there was insufficient evidence to
convict him of the offense of Abuse of Family or Household Member

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


because the only evidence adduced at trial that Moreau
intentionally, knowingly, or recklessly physically abused his
wife, S.M., was limited to the testimony of Hawai#i County Police
Department Officer Matthew Taira (Officer Taira), and that no
other witness could support Officer Taira's claim that Moreau
punched his wife in the face causing "injury, hurt or damage."
           The requisite state of mind element for Abuse of Family
or Household Member is intentionally, knowingly, or recklessly.
State v. Arakawa, 101 Hawai#i 26, 36, 61 P.3d 537, 547 (App.
2002) (citing HRS § 702–204;3 State v. Canady, 80 Hawai#i 469,
475, 911 P.2d 104, 110 (1996)). "[T]o physically abuse someone
is to maltreat in such a manner as to cause injury, hurt or
damage to that person's body." State v. Fields, 115 Hawai#i 503,
530, 168 P.3d 955, 982 (2007), as amended on denial of
reconsideration (Oct. 10, 2007) (internal quotation marks and
citations omitted). "[S]ince intent can rarely be proved by
direct evidence, proof by circumstantial evidence and reasonable
inferences arising from circumstances surrounding the act is
sufficient to establish the requisite intent." State v. Kiese,
126 Hawai#i 494, 502, 273 P.3d 1180, 1188 (2012) (quoting State
v. Sadino, 64 Haw. 427, 430, 642 P.2d 534, 536–37 (1982)).
           We reject Moreau's contention that there was
insufficient evidence to convict him. In this case, Officer
Taira's testimony differed from Moreau and S.M.'s testimony and
the family court found Officer Taira to be a credible witness.
           Officer Taira testified that he responded to a dispatch
call based on a female who called 911 from a vehicle at the Wal-
Mart parking lot in Kona. Officer Taira testified that when he
arrived he observed a woman seated in the driver's side of a


     3
         HRS § 702-204 (2014) provides:

                  §702-204 State of mind required. Except as provided
            in section 702-212, a person is not guilty of an offense
            unless the person acted intentionally, knowingly,
            recklessly, or negligently, as the law specifies, with
            respect to each element of the offense. When the state of
            mind required to establish an element of an offense is not
            specified by the law, that element is established if, with
            respect thereto, a person acts intentionally, knowingly, or
            recklessly.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


vehicle and a man standing outside of the vehicle; they were
arguing. From approximately fifteen feet away, Officer Taira
observed from inside his vehicle the man punch the woman in the
face with a closed fist through the open window of the vehicle.
Officer Taira got outside his vehicle and observed the man punch
the woman a second time. Officer Taira first detained and placed
Moreau in handcuffs and then spoke to the woman, who was crying
and "appeared to be emotional. She was sad . . . appeared to be
upset." Officer Taira testified that there was a reddish
discoloration, an abrasion, and blood on the left side of the
woman's face, consistent with an injury from being punched. The
woman indicated to Officer Taira that she was in pain, but
declined medical assistance and refused to complete a domestic
violence statement form. Officer Taira identified the man and
the woman as Moreau and S.M., respectively. Officer Taira
further testified about photographs taken of the vehicle and the
left side of S.M.'s face showing how she appeared at the scene on
the date of the incident, which were admitted into evidence.
          S.M. testified that she called 911 to report that her
husband had grabbed and hurt her. S.M. testified they "had been
drinking excessively, and I basically wanted a third party there
to calm both of us down." They had been arguing and Moreau had
grabbed S.M.'s neck because she "wouldn't shut up." Moreau then
"walked off, came back." Moreau and S.M. both denied that Moreau
punched S.M. Moreau also testified that it would have been
impossible for him to punch S.M. through the driver's side window
based on the vehicle's design and the fact that S.M.'s seat was
pushed back. Furthermore, S.M. and Moreau testified the
photographs of S.M.'s face showed ringworm and a rash due to her
menstrual cycle, not from being punched by Moreau. S.M.
testified that she was not in pain and if she was, "it did not
last for very long at all." S.M. testified that she regretted
calling 911 and she does not "want anything bad to happen to"
Moreau.




                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Officer Taira was called as a rebuttal witness and
testified that he did not see anything in the make of the vehicle
that would have physically prevented Moreau from punching through
the driver's side window. Officer Taira testified to actually
witnessing Moreau punch S.M..
           We must view the foregoing evidence in the strongest
light for the prosecution. Matavale, 115 Hawai#i at 157, 166
P.3d at 330. Doing so, and recognizing it is the province of the
trial court to assess the credibility of the witnesses, Onaka,
112 Hawai#i at 384, 146 P.3d at 99, we conclude the State
produced sufficient evidence to establish that Moreau caused
"injury, hurt or damage" to S.M., a family member, with the
requisite state of mind. HRS §§ 709-906(1), 702–204; Fields, 115
Hawai#i at 530, 168 P.3d at 982.
           Therefore, IT IS HEREBY ORDERED that the Judgment filed
on February 26, 2020, by the Family Court of the Third Circuit is
affirmed.
           DATED: Honolulu, Hawai#i, May 12, 2021.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Andrew I. Kim,
Deputy Public Defender,               /s/ Katherine G. Leonard
for Defendant-Appellant               Associate Judge

Kori A. Weinberger,                   /s/ Keith K. Hiraoka
for Plaintiff-Appellee                Associate Judge




                                  5